DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 12-29 are presented for examination.
Claims 1-11 have been preliminarily cancelled.
Claims 12-29 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15, 19-21, and 24-29  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claims 13-15, 19-21, and 25-27 recite the limitation “…the first activation stage…” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. Appropriate correction is required.     
Claim 24 recites, lines 11-12 the limitation “…driver inactivity…” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. Appropriate correction is required. 

          Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAGER ALEXANDER (DE PUB. NO.: 102011109618 A1: hereinafter “HAGER”).

         Consider claim 12:
                    HAGER teaches an assistance system for a vehicle for providing an emergency stop assistance function (See HAGER, e.g., “A method according to the invention for operating a vehicle provides that, at least when a driver is determined to be unfit for driving, an intervention in braking, steering and / or driveline functions of the vehicle is automatically activated and the vehicle is braked to a standstill.” of Abstract, ¶ [0006]-¶ [0008], and Fig. 1 elements 1-5), comprising: an execution device configured to execute the emergency stop assistance function using a plurality of activation stages (See HAGER, e.g., “Additionally or alternatively, driver inoperability is determined when typical steering, acceleration, and / or braking motion patterns occur, indicative of, for example, distraction, falling asleep, intoxication, illness, or death of the driver. In addition, it is concluded that the driver is unfit to drive, inter alia, by a significantly excessive driving speed…means of one in the first vehicle 2 arranged optical detection unit and / or detected by means of a built-in steering wheel haptic detection unit that the driver's hands are preferably not in response to a predetermined period of time on the steering wheel, the device is also activated.” of ¶ [0006]-¶ [0008], ¶ [0033]-¶ [0037], and Fig. 1 elements 1-5); a detection device configured to automatically detect driver inactivity (See HAGER, e.g., “…driver inoperability is determined when typical steering, acceleration, and / or braking motion patterns occur, indicative of, for example, distraction, falling asleep, intoxication, illness, or death of the driver…” of ¶ [0006]-¶ [0008], ¶ [0033]-¶ [0037], and Fig. 1 elements 1-5), and to activate the emergency stop assistance function using a first stage selection of the plurality of activation stages (See HAGER, e.g., “By means of the various driver assistance systems, at least one acoustic, optical and / or haptic warning is generated for the driver and in the first vehicle 2 issued, whereby the driver is prompted to actively intervene in the driving... Due to the fact that the driver does not react due to his physical condition, that is, is unfit to drive, the device automatically brakes the first vehicle 2 until its standstill after a predetermined period of z. B. 2 seconds automatically activated...” of ¶ [0021]-¶ [0022], ¶ [0041], and Fig. 1 elements 1-5); a triggering device for monitoring a manually activated operating element for an electric parking brake or a parking lock in a transmission in the vehicle to activate the emergency stop assistance function using a (See HAGER, e.g., “…the driver or the passenger of the first vehicle 2 when either of them notices that the driver is the first vehicle 2 not even to the edge of the road or the hard shoulder 5 lead and can slow to a stop, activate the device by means of the control…” of ¶ [0006]-¶ [0008], ¶ [0021]-¶ [0022], ¶ [0033]-¶ [0038], ¶ [0041], and Fig. 1 elements 1-5).

          Consider claim 13:
                   HAGER teaches everything claimed as implemented above in the rejection of claim 12. In addition, HAGER teaches an output initiation device configured to issue a warning in the first activation stage (See HAGER, e.g., “…the various driver assistance systems, at least one acoustic, optical and / or haptic warning is generated for the driver and in the first vehicle 2 issued, whereby the driver is prompted to actively intervene in the driving.…” of ¶ [0021], ¶ [0041], and Fig. 1 elements 1-5), wherein the execution device is further configured to execute a first activation stage in the first stage selection, and to skip the first activation stage in the second stage selection (See HAGER, e.g., “…the driver or the passenger of the first vehicle 2 when either of them notices that the driver is the first vehicle 2 not even to the edge of the road or the hard shoulder 5 lead and can slow to a stop, activate the device by means of the control…It is also conceivable to activate the device as a function of a minimum number of exceeded and / or undershot warning thresholds and / or as a function of detected signals of a minimum number of detection units with regard to the driving inability of the driver…” of ¶ [0021]-¶ [0022], ¶ [0033]-¶ [0038], ¶ [0041], and Fig. 1 elements 1-5).

         Consider claim 14:
                   HAGER teaches everything claimed as implemented above in the rejection of claim 13. In addition, HAGER teaches an alarm initiation device for initiating at least one alerting action in a second activation stage (See HAGER, e.g., “…at least one acoustic, optical and / or haptic warning is generated for the driver…” of ¶ [0021], ¶ [0041], and Fig. 1 elements 1-5), wherein the execution device is configured to execute the second activation stage in the first stage selection and in the second stage selection (See HAGER, e.g., “…the various driver assistance systems, at least one acoustic, optical and / or haptic warning is generated for the driver and in the first vehicle 2 issued, whereby the driver is prompted to actively intervene in the driving.…” of ¶ [0021], ¶ [0041], and Fig. 1 elements 1-5).

         Consider claim 15:
                   HAGER teaches everything claimed as implemented above in the rejection of claim 14. In addition, HAGER teaches wherein the alarm initiation device is configured to initiate the at least one alerting action by at least one of (i) activating a brake of the vehicle, and/or (ii) tensioning a seatbelt in the vehicle (See HAGER, e.g., “…Due to the fact that the driver does not react due to his physical condition, that is, is unfit to drive, the device automatically brakes the first vehicle 2 until its standstill after a predetermined period of z. B. 2 seconds automatically activated…” of ¶ [0021]-¶ [0023], ¶ [0041]-¶ and Fig. 1 elements 1-5).

          Consider claim 16:
                   HAGER teaches everything claimed as implemented above in the rejection of claim 12. In addition, HAGER teaches a function initiation device for initiating a safety function of the vehicle comprising stopping the vehicle in a third activation stage, wherein the execution device is configured to execute the third activation stage in the first stage selection and in the second stage selection (See HAGER, e.g., “…the various driver assistance systems, at least one acoustic, optical and / or haptic warning is generated for the driver and in the first vehicle 2 issued, whereby the driver is prompted to actively intervene in the driving…It is also conceivable to activate the device as a function of a minimum number of exceeded and / or undershot warning thresholds and / or as a function of detected signals of a minimum number of detection units with regard to the driving inability of the driver…” of ¶ [0021], ¶ [0041], and Fig. 1 elements 1-5).

          Consider claim 17:
                   HAGER teaches everything claimed as implemented above in the rejection of claim 12. In addition, HAGER teaches wherein the triggering device is configured to ignore temporal intermittent activation of the operating element (See HAGER, e.g., “…the first vehicle 2 an operating element is arranged, which is manually operable by the driver. By means of the control element, the device by means of which the first vehicle 2 is automatically decelerated to standstill when the driver is detected inoperability, be activated and deactivated…” of ¶ [0021], ¶ [0029], ¶ [0041], and Fig. 1 elements 1-5).

         Consider claim 18:
                    HAGER teaches a method of operating an assistance system for a vehicle for providing an emergency stop assistance function (See HAGER, e.g., “A method according to the invention for operating a vehicle provides that, at least when a driver is determined to be unfit for driving, an intervention in braking, steering and / or driveline functions of the vehicle is automatically activated and the vehicle is braked to a standstill.” of Abstract, ¶ [0006]-¶ [0008], and Fig. 1 elements 1-5), comprising: configuring an execution device to execute the emergency stop assistance function using a plurality of activation stages (See HAGER, e.g., “Additionally or alternatively, driver inoperability is determined when typical steering, acceleration, and / or braking motion patterns occur, indicative of, for example, distraction, falling asleep, intoxication, illness, or death of the driver. In addition, it is concluded that the driver is unfit to drive, inter alia, by a significantly excessive driving speed…means of one in the first vehicle 2 arranged optical detection unit and / or detected by means of a built-in steering wheel haptic detection unit that the driver's hands are preferably not in response to a predetermined period of time on the steering wheel, the device is also activated.” of ¶ [0006]-¶ [0008], ¶ [0033]-¶ [0037], and Fig. 1 elements 1-5); automatically detecting driver inactivity via a detection device (See HAGER, e.g., “…driver inoperability is determined when typical steering, acceleration, and / or braking motion patterns occur, indicative of, for example, distraction, falling asleep, intoxication, illness, or death of the driver…” of ¶ [0006]-¶ [0008], ¶ [0033]-¶ [0037], and Fig. 1 elements 1-5), activating the emergency stop assistance function using a first stage selection of the plurality of activation stages (See HAGER, e.g., “By means of the various driver assistance systems, at least one acoustic, optical and / or haptic warning is generated for the driver and in the first vehicle 2 issued, whereby the driver is prompted to actively intervene in the driving... Due to the fact that the driver does not react due to his physical condition, that is, is unfit to drive, the device automatically brakes the first vehicle 2 until its standstill after a predetermined period of z. B. 2 seconds automatically activated...” of ¶ [0021]-¶ [0022], ¶ [0041], and Fig. 1 elements 1-5); monitoring, via a trigger device, a manually activated operating element for an electric parking brake or a parking lock in a transmission in the vehicle; and activating the emergency stop assistance function using a second stage selection of the plurality of activation stages, wherein the second stage selection is different from the first stage selection (See HAGER, e.g., “…the driver or the passenger of the first vehicle 2 when either of them notices that the driver is the first vehicle 2 not even to the edge of the road or the hard shoulder 5 lead and can slow to a stop, activate the device by means of the control…” of ¶ [0006]-¶ [0008], ¶ [0021]-¶ [0022], ¶ [0033]-¶ [0038], ¶ [0041], and Fig. 1 elements 1-5).

         Consider claim 19:
                   HAGER teaches everything claimed as implemented above in the rejection of claim 18. In addition, HAGER teaches issuing a warning, via an output initiation device, in the first activation stage (See HAGER, e.g., “…the various driver assistance systems, at least one acoustic, optical and / or haptic warning is generated for the driver and in the first vehicle 2 issued, whereby the driver is prompted to actively intervene in the driving.…” of ¶ [0021], ¶ [0041], and Fig. 1 elements 1-5), and executing, via the execution device, a first activation stage in the first stage selection, and to skip the first activation stage in the second stage selection (See HAGER, e.g., “…the driver or the passenger of the first vehicle 2 when either of them notices that the driver is the first vehicle 2 not even to the edge of the road or the hard shoulder 5 lead and can slow to a stop, activate the device by means of the control…It is also conceivable to activate the device as a function of a minimum number of exceeded and / or undershot warning thresholds and / or as a function of detected signals of a minimum number of detection units with regard to the driving inability of the driver…” of ¶ [0021]-¶ [0022], ¶ [0033]-¶ [0038], ¶ [0041], and Fig. 1 elements 1-5).

         Consider claim 20:
                   HAGER teaches everything claimed as implemented above in the rejection of claim 19. In addition, HAGER teaches initiating, via an alarm initiation device, at least one alerting action in a second activation stage (See HAGER, e.g., “…at least one acoustic, optical and / or haptic warning is generated for the driver…” of ¶ [0021], ¶ [0041], and Fig. 1 elements 1-5), and executing the second activation stage in the (See HAGER, e.g., “…the various driver assistance systems, at least one acoustic, optical and / or haptic warning is generated for the driver and in the first vehicle 2 issued, whereby the driver is prompted to actively intervene in the driving.…” of ¶ [0021], ¶ [0041], and Fig. 1 elements 1-5).

         Consider claim 21:
                   HAGER teaches everything claimed as implemented above in the rejection of claim 20. In addition, HAGER teaches initiating, via the alarm initiation device, the at least one alerting action by at least one of (i) activating a brake of the vehicle, and/or (ii) tensioning a seatbelt in the vehicle (See HAGER, e.g., “…Due to the fact that the driver does not react due to his physical condition, that is, is unfit to drive, the device automatically brakes the first vehicle 2 until its standstill after a predetermined period of z. B. 2 seconds automatically activated…” of ¶ [0021]-¶ [0023], ¶ [0041]-¶ and Fig. 1 elements 1-5).

          Consider claim 22:
                   HAGER teaches everything claimed as implemented above in the rejection of claim 18. In addition, HAGER teaches initiating, via a function initiation device, a safety function of the vehicle comprising stopping the vehicle in a third activation stage, and executing, via the execution device, the third activation stage in the first stage selection and in the second stage selection (See HAGER, e.g., “…the various driver assistance systems, at least one acoustic, optical and / or haptic warning is generated for the driver and in the first vehicle 2 issued, whereby the driver is prompted to actively intervene in the driving…It is also conceivable to activate the device as a function of a minimum number of exceeded and / or undershot warning thresholds and / or as a function of detected signals of a minimum number of detection units with regard to the driving inability of the driver…” of ¶ [0021], ¶ [0041], and Fig. 1 elements 1-5).

          Consider claim 23:
                   HAGER teaches everything claimed as implemented above in the rejection of claim 18. In addition, HAGER teaches ignoring, via the triggering device, temporal intermittent activation of the operating element (See HAGER, e.g., “…the first vehicle 2 an operating element is arranged, which is manually operable by the driver. By means of the control element, the device by means of which the first vehicle 2 is automatically decelerated to standstill when the driver is detected inoperability, be activated and deactivated…” of ¶ [0021], ¶ [0029], ¶ [0041], and Fig. 1 elements 1-5).

          Consider claim 24:
                    HAGER teaches an assistance system for a vehicle for providing an emergency stop assistance function (See HAGER, e.g., “A method according to the invention for operating a vehicle provides that, at least when a driver is determined to be unfit for driving, an intervention in braking, steering and / or driveline functions of the vehicle is automatically activated and the vehicle is braked to a standstill.” of Abstract, ¶ [0006]-¶ [0008], and Fig. 1 elements 1-5), comprising: an execution device configured to execute the emergency stop assistance function using a plurality of activation stages (See HAGER, e.g., “Additionally or alternatively, driver inoperability is determined when typical steering, acceleration, and / or braking motion patterns occur, indicative of, for example, distraction, falling asleep, intoxication, illness, or death of the driver. In addition, it is concluded that the driver is unfit to drive, inter alia, by a significantly excessive driving speed…means of one in the first vehicle 2 arranged optical detection unit and / or detected by means of a built-in steering wheel haptic detection unit that the driver's hands are preferably not in response to a predetermined period of time on the steering wheel, the device is also activated.” of ¶ [0006]-¶ [0008], ¶ [0033]-¶ [0037], and Fig. 1 elements 1-5); a detection device configured to automatically detect driver inactivity (See HAGER, e.g., “…driver inoperability is determined when typical steering, acceleration, and / or braking motion patterns occur, indicative of, for example, distraction, falling asleep, intoxication, illness, or death of the driver…” of ¶ [0006]-¶ [0008], ¶ [0033]-¶ [0037], and Fig. 1 elements 1-5), and to activate the emergency stop assistance function using a first stage selection comprising an automatic activation of the plurality of activation stages (See HAGER, e.g., “By means of the various driver assistance systems, at least one acoustic, optical and / or haptic warning is generated for the driver and in the first vehicle 2 issued, whereby the driver is prompted to actively intervene in the driving... Due to the fact that the driver does not react due to his physical condition, that is, is unfit to drive, the device automatically brakes the first vehicle 2 until its standstill after a predetermined period of z. B. 2 seconds automatically activated...” of ¶ [0021]-¶ [0022], ¶ [0041], and Fig. 1 elements 1-5); a triggering device for monitoring a manually activated operating element for an electric parking brake or a parking lock in a transmission in the vehicle to activate the emergency stop assistance function using a second stage selection of the plurality of activation stages (See HAGER, e.g., “…the driver or the passenger of the first vehicle 2 when either of them notices that the driver is the first vehicle 2 not even to the edge of the road or the hard shoulder 5 lead and can slow to a stop, activate the device by means of the control…” of ¶ [0006]-¶ [0008], ¶ [0021]-¶ [0022], ¶ [0033]-¶ [0038], ¶ [0041], and Fig. 1 elements 1-5), wherein the second stage selection is configured to be executed after a predefined time period of driver inactivity has elapsed (See HAGER, e.g., “Due to the fact that the driver does not react due to his physical condition, that is, is unfit to drive, the device automatically brakes the first vehicle 2 until its standstill after a predetermined period of z. B. 2 seconds automatically activated...” of ¶ [0021]-¶ [0022], ¶ [0041], and Fig. 1 elements 1-5).

          Consider claim 25:
                   HAGER teaches everything claimed as implemented above in the rejection of claim 24. In addition, HAGER teaches an output initiation device configured to issue a warning in the first activation stage (See HAGER, e.g., “…the various driver assistance systems, at least one acoustic, optical and / or haptic warning is generated for the driver and in the first vehicle 2 issued, whereby the driver is prompted to actively intervene in the driving.…” of ¶ [0021], ¶ [0041], and Fig. 1 elements 1-5), wherein the execution device is further configured to execute a first activation stage in the first stage selection, and to skip the first activation stage in the second stage selection (See HAGER, e.g., “…the driver or the passenger of the first vehicle 2 when either of them notices that the driver is the first vehicle 2 not even to the edge of the road or the hard shoulder 5 lead and can slow to a stop, activate the device by means of the control…It is also conceivable to activate the device as a function of a minimum number of exceeded and / or undershot warning thresholds and / or as a function of detected signals of a minimum number of detection units with regard to the driving inability of the driver…” of ¶ [0021]-¶ [0022], ¶ [0033]-¶ [0038], ¶ [0041], and Fig. 1 elements 1-5).

         Consider claim 26:
                   HAGER teaches everything claimed as implemented above in the rejection of claim 25. In addition, HAGER teaches an alarm initiation device for initiating at least one alerting action in a second activation stage (See HAGER, e.g., “…at least one acoustic, optical and / or haptic warning is generated for the driver…” of ¶ [0021], ¶ [0041], and Fig. 1 elements 1-5), wherein the execution device is configured to execute the second activation stage in the first stage selection and in the second stage selection (See HAGER, e.g., “…the various driver assistance systems, at least one acoustic, optical and / or haptic warning is generated for the driver and in the first vehicle 2 issued, whereby the driver is prompted to actively intervene in the driving.…” of ¶ [0021], ¶ [0041], and Fig. 1 elements 1-5).

         Consider claim 27:
                   HAGER teaches everything claimed as implemented above in the rejection of claim 25. In addition, HAGER teaches wherein the alarm initiation device is configured to initiate the at least one alerting action by at least one of (i) activating a brake of the vehicle, and/or (ii) tensioning a seatbelt in the vehicle (See HAGER, e.g., “…Due to the fact that the driver does not react due to his physical condition, that is, is unfit to drive, the device automatically brakes the first vehicle 2 until its standstill after a predetermined period of z. B. 2 seconds automatically activated…” of ¶ [0021]-¶ [0023], ¶ [0041]-¶ and Fig. 1 elements 1-5).

          Consider claim 28:
                   HAGER teaches everything claimed as implemented above in the rejection of claim 24. In addition, HAGER teaches a function initiation device for initiating a safety function of the vehicle comprising stopping the vehicle in a third activation stage, wherein the execution device is configured to execute the third activation stage in the first stage selection and in the second stage selection (See HAGER, e.g., “…the various driver assistance systems, at least one acoustic, optical and / or haptic warning is generated for the driver and in the first vehicle 2 issued, whereby the driver is prompted to actively intervene in the driving…It is also conceivable to activate the device as a function of a minimum number of exceeded and / or undershot warning thresholds and / or as a function of detected signals of a minimum number of detection units with regard to the driving inability of the driver…” of ¶ [0021], ¶ [0041], and Fig. 1 elements 1-5).

          Consider claim 29:
                   HAGER teaches everything claimed as implemented above in the rejection of claim 24. In addition, HAGER teaches wherein the triggering device is configured to ignore temporal intermittent activation of the operating element (See HAGER, e.g., “…the first vehicle 2 an operating element is arranged, which is manually operable by the driver. By means of the control element, the device by means of which the first vehicle 2 is automatically decelerated to standstill when the driver is detected inoperability, be activated and deactivated…” of ¶ [0021], ¶ [0029], ¶ [0041], and Fig. 1 elements 1-5).      

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         UNGERMANN (US Pub. No.: 2018/0362013 A1) teaches “A driver assistance system has an emergency stop function for a motor vehicle. The motor vehicle has an electric parking brake. A parking-brake operating element is used to activate the electric parking brake. The driver assistance system is designed to activate an emergency stop function in accordance with the actuation of the parking-brake operating element and, as part of the emergency stop function, to perform an autonomous emergency stop 

          NAKATSUKA et al.(US Pub. No.: 2017/0008528 A1) teaches “An emergency vehicle control device, when an emergency vehicle stop switch is operated for an operation time threshold value or longer in a state where automatic vehicle stop control is not executed, determines that the automatic vehicle stop control is intended to be executed. Later, when the interval between the previous operation and the current operation of the emergency vehicle stop switch is within an operation interval threshold value, the determination that the automatic vehicle stop control is intended to be executed is sustained, whereas when the interval exceeds the operation interval threshold value and the emergency vehicle stop switch is operated for the operation time threshold value or longer, it is determined that the execution of the automatic vehicle stop control is intended to be cancelled.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667